Case 1:21-cv-00179-JAO-KJM Document1 Filed 04/12/21 Pageilof27 PagelD#:1
QICINIA
SIGINAL

Buddy P. Kamakeeaina, Plaintiff Pro Se FILED IN THE

2888 Ala Ilima Street, Apt. 1908 UNITED STATES DISTRICT COURT
Honolulu, Hawaii 96818 DISTRICT OF HAWAII
Phone: (808) 291-7113 APR 12 2021

Email: bkamakee@outlook.com at Meck and|S. [Sri e Ki

a RYNNE, CLERK

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF HAWAII

CivilNo. © V2 00179 JAO Kum

Buddy P. Kamakeeaina, )

) 1. ADA, §12112(b)(S)(A),
“Failure to Accommodate”,
(36 Counts);
ADA , §12112(d)(4)(A),
“Unacceptable Medical Examinations
and Inquiries”, (3 Counts);
. ADA, §12203(b),
“Prohibition of Threatening,
Coercion, & Intimidation”, (6 Counts);
ADA , §12112(a),
“Wrongful Termination”, (1 Count);
ADEA , §623(a)(1),
“Prohibition of Age Discrimination”
and “Hostile Work Environment”,
(2 Counts);
) 6. Demand for Jury Trial, Relief Sought,
) & Official Word Count;
) 7. Declaration.

 

Plaintiff Pro Se,

~

VS.

AQOUO Interstate Building c/o
Pure Management, also dba

Pure Real Estate, Inc.; Greg
Tatsuguchi, President; Gregory
Murata, Operations Supervisor;
Brandie Viduya, Human Resource
Manager,

ao

~

CA

Defendants.

Nee ee Ne ee ee ee ee ee eS

 

Complaint of Defendants’ Deliberate Violations

of the ADA & the ADEA

Mailed On

\ate 4// 2/2071 zn!

1 of 27
Case 1:21-cv-00179-JAO-KJM Document1 Filed 04/12/21 Page 2of27 PagelD#: 2

e Introduction
Pursuant to 29,CFR,§1601.28: “Notice of right to sue: Procedure and Authority”,
the Equal Employment Opportunity Commission (hereinafter referred to as
“BEOC”) has issued Plaintiff a “Dismissal and Notice of Right to Sue” signed and
dated on 03-01-2021 which I received via the United States Postal Service on 03-
04-2021. Therefore, and pursuant to 28,USC,§1331: “Federal Question”, this
allows me to file an employment discrimination lawsuit against the Defendants in
the United States District Court for the District of Hawaii (hereinafter referred to as
“Federal Court”) within ninety-days from receipt of said notice (see Exhibit 002E).
Accordingly, I present to the Federal Court allegations of multiple deliberate
employer violations of the Americans with Disabilities Act of 1990, as amended
(hereinafter referred to as the “ADA”), regarding thirty-six separate violations of
ADA, §12112(b)(5)(A), “Failure to Accommodate”; three separate violations of
ADA, §12112(d)(4)(A), “Unacceptable Medical Examinations and Inquiries”; six
separate violations of ADA, §12203(b), “Prohibition of Threatening, Coercion, and
Intimidation”; one violation of ADA, §12112(a), “Wrongful Termination”; and for
violating the Age Discrimination in Employment Act of 1967, as amended
(hereinafter referred to as “ADEA”), regarding two separate violations of the
ADEA, §623(a)(1), “Prohibition of Age Discrimination” and “Hostile Work

Environment” as described herein.

2 of 27
Case 1:21-cv-00179-JAO-KJM Document1 Filed 04/12/21 Page 3of27 PagelD#: 3

Plaintiff's Background

As apro se Plaintiff, ’m also a 49-year-old male with physical disabilities
involving my approximate 3” inch, left-flank abdominal tumor (see Exhibit 002F)
and my ongoing treatment for a past work-related knee injury (see Exhibit 002G).
I’m also receiving treatment for my psychological disabilities of Post-Traumatic
Stress Disorder (hereinafter referred to as “PTSD”) and Depression (see Exhibit
002H). However, my employment background includes an employment-related act
that is relevant to and supportive of my ADA and ADEA allegations as claimed
herein.

. Hawaii’s Legislative Passage of Act 208 (SLH 2010)

On 04-30-2010, I was arrested and charged with two counts of violating Hawaii
Revised Statutes (hereinafter referred to as “HRS”), §707-711: Offenses Against
the Person, Assault 2nd Degree for causing lacerations with a kitchen knife and
physically beating a residential tenant at a condominium complex located in
downtown Honolulu where I had been employed as an unlicensed security guard
which, at that time, was not a lawful requirement under the HRS (see Exhibits
002C & 002D). After being found fit to stand trial, I was convicted of HRS, §707-
711: Assault 2nd Degree and sentenced to a maximum five-year prison term.
However, and in support of my allegations, two out-of-three judicial medical

physicians also diagnosed me, at the time of the Assault 2nd Degree offense, as

3 of 27
Il.

Case 1:21-cv-00179-JAO-KJM Document1 Filed 04/12/21 Page4of27 PagelD#: 4

suffering from PTSD and Antisocial Personality Disorder. Accordingly, statewide
public safety concerns led to the State of Hawaii’s 2010 legislative passage of Act
208 (SLH 2010) requiring all security guards throughout the State to be registered
and licensed prior to acting as a guard (hereinafter referred to as a “Guard Card”).
Accordingly, a Guard Card can only be obtained after satisfying strict safety
requirements and upon completion of training courses, clearing federal and state
background checks, and payment of fees pursuant to HRS, Chapter 463.1 ef seq.:
“Private Detectives and Guards” (see Exhibit 001B).

Plaintiff’s AOUO Employment & Defendants’ Background

In late 2019, I was hired as a Parking Attendant by the Association Of Unit

Owners Interstate Building, c/o Pure Management, also known as Pure Real Estate,
Inc. (hereinafter referred to as “AOQUO”) located at 1314 South King Street, Unit
622, Honolulu, Hawaii 96814. The President and principle real estate broker of
Pure Management and Pure Real Estate, Inc., Mr. Greg Tatsuguchi (hereinafter
referred to as “Tatsuguchi”), also owned multiple other companies, one of which is
called BMA, Hawaii (see Exhibit 001D), a building maintenance company with
duties that involve light carpentry, plumbing repair, painting, rental apartment and
condominium cleanouts and/or turnovers normally labored over by AQUO
Operations Supervisor, Mr. Gregory Murata (hereinafter referred to as “Murata”.

Unfortunately, AOUO, BMA Hawaii, Tatsuguchi, Murata, and Human Resource

4 of 27
IIL.

Case 1:21-cv-00179-JAO-KJM Document1 Filed 04/12/21 Page5of27 PagelD#:5

Manager, Ms. Brandie Viduya (hereinafter referred to as “Viduya”) failed to meet
my expectations of a decent, respectful, and safe working environment. As a result,
I was forced to resign as the Parking Attendant due to the Defendants’ deliberate
violations of the ADA and ADEA as alleged herein.

Chronological Events of Defendants’ Violations of the ADA & ADEA

. On 10-30-2019, during an interview for the AOUO part-time Parking Attendant

position, Murata introduced a separate employment position involving property
maintenance of various other properties managed by AOUO, yet maintained by
BMA, Hawaii. Apparently, Murata felt compelled to include the BMA, Hawaii
employment position within the AOUO part-time Parking Attendant interview due
to my various skillsets as portrayed within my submitted résumé. However, and
although I did express my interest in the BMA, Hawaii position at the time of the
interview, medical limitations and work restrictions would arise during my
employment as the part-time Parking Attendant which would confirm my inability

to accommodate BMA, Hawaii’s need for a property maintenance worker.

. On 11-06-2019, I started my first day of work as the AOUO part-time Parking

Attendant at the Interstate Building.

. On 11-21-2019, and after being asked by Murata if I possessed a Guard Card, I

informed Murata of my inability to obtain the required Guard Card due to my

disabilities. Murata said his reason for asking about the Guard Card was because

5 of 27
Case 1:21-cv-00179-JAO-KJM Document1 Filed 04/12/21 Page6of27 PagelD#: 6

he thought I would be interested in working more hours since he needed help
covering open security guard shifts.

. On 12-16-2019, I submitted to Tatsuguchi and Murata my physician-authorized
Medical Limitations and Work Restrictions letter dated 12-13-2019 (hereinafter
referred to as “ML& WR”). This ML& WR limited my duties to the Parking
Attendant only and restricted my employer from imposing any additional physical
or mental demands upon me during my current state of health (see Exhibit 002A).

. On 01-02-2020, a homeless male entered the AOUO Interstate Building via the
South King Street’s main lobby entrance, gained access to the main lobby-area
elevators, and sexually assaulted two women in the main building before being
apprehended, arrested, and charged with three counts of sexual assault. At the time
of these assaults, no AOUO security guard was available to protect AOQUO
property, tenants, visitors or AOUO staff during regular business hours. Therefore,
and as instructed by Tatsuguchi, Murata initiated in late January of 2020 an AOUO
main lobby-area security guard post (hereinafter referred to as “AOQUO guard
post”) to be staffed by a licensed guard (see Exhibit 004A).

. On 02-05-2020, and despite knowing the terms and conditions of my ML& WR,
Tatsuguchi asked if I could come to work on my day-off and “help with security”.

In response, | informed Tatsuguchi that I had previously scheduled medical

6 of 27
Case 1:21-cv-00179-JAO-KJM Document 1 Filed 04/12/21 Page 7of27 PagelD#: 7

therapy for later that day, which Tatsuguchi acknowledged as my being unable to
help with security guard duties.

. On 02-07-2020, and despite knowing the terms and conditions of my ML& WR,
Tatsuguchi adjusted my work schedule by changing my Parking Attendant daily
start time from 8:00 AM to 7:00 AM. Tatsuguchi said the reason for my schedule
change involved helping with security guard duties should the 7:00 AM licensed
security guard call in sick.

. On 03-02-2020, and despite knowing the terms and conditions of my ML& WR,
Tatsuguchi stated to the AOQUO licensed security guard Mr. Federico Barnaby
(hereinafter referred to as “Barnaby”) that the Parking Attendant is to roll over and
occupy the AOUO guard post while Barnaby patrols exterior areas of the property
(hereinafter referred to as “Tatsuguchi’s roll over policy”).

. On 03-10-2020, 06-29-2020, 06-30-2020, 07-02-2020, 07-04-2020, and 07-07-
2020, I relieved the licensed security guard in compliance with Tatsuguchi’s roll

over policy while conducting both parking attendant and security guard duties.

10. On 06-22°2020, at about 6:50 PM, AOUO licensed security guard Mr. Lincoln

Smith (hereinafter referred to as “Smith’”) unlocked and left open the AOQUO
parking garage gate to run across Young Street and address an off-property
incident between a group of bystanders aggressively approaching a male on the

sidewalk. After said male got blindsided by a punch thrown from a bystander,

7 of 27
Case 1:21-cv-00179-JAO-KJM Document1 Filed 04/12/21 Page 8of27 PagelD#: 8

Smith tackled, body-slammed, and pinned the male who got punched to the
ground. After five minutes of Smith and other bystanders tussling and wrestling
with the male, an HPD officer arrived on the scene. However, and as Smith is the
only licensed guard monitoring AOUO Interstate Building property between
3:00PM-11:00PM, the entire property was left unsecured as the parking gate had
been left open and AOUO’s main lobby-area elevators were not monitored
including all sixty-plus surveillance cameras located throughout the property.
Moreover, and as the COVID-19 pandemic crisis raged on, Smith’s on-duty
conduct performed off-property while making unsanitary contact with multiple
bystanders endangers AOUO staff, owners, tenants, and visitors who may be at
risk of being exposed to the COVID-19 virus when coming into contact with
Smith, should Smith have unknowingly contracted said virus during said incident.
11. On 07-02-2020, and despite knowing the terms and conditions of my ML& WR
and after visiting Tatsuguchi at AOUO unit 622, Murata approached me while I
was stationed at the AOUO guard post despite Murata knowing I did not possess a
Guard Card, nor did he question Tatsuguchi’s roll over policy (see section III, J
no.3 & § no.8 herein). Murata then started asking me about my abdominal tumor,
which I explained to him that my tumor was shrinking and that I was hopeful that
my tumor would shrink enough to remove it with surgery. Afterwards, Murata

started suggesting a medical treatment involving a secret remedy that would heal

8 of 27
Case 1:21-cv-00179-JAO-KJM Document1 Filed 04/12/21 PageQ9of27 PagelD#:9

my abdominal tumor within twenty-four hours. According to Murata, his cousin’s
husband is a “big boss” at a pharmaceutical company who knows of the secret
remedy which he planned on sharing with Murata. However, Murata also told me
that if the pharmaceutical company came to know of its secret remedy being
exposed to me, the pharmaceutical company “might want to kill me”. Murata also
warned me that “I cannot tell anybody!” about the secret remedy to heal my
abdominal tumor. Nevertheless, at no time did I ask Murata to seek-out treatment
options for my abdominal tumor because, and as clearly stated in my ML& WR,
I’m already under the professional care of a licensed medical physician. Moreover,
Murata’s medical treatment suggestions had nothing to do with essential parking
attendant duties nor was it necessary for AOUO business operations. Therefore,
and after allegedly taking photographs of me with his cellphone to possibly pass on
to a hired contract killer whom I would not recognize, I have no doubt that Murata,
while under the guise of trying to help me heal my abdominal tumor, utilized
intimidation and a threat to my life for his and BMA, Hawaii’s personal benefit.
Plaintiff's theory is this: Murata tried to convince me that he could heal my
abdominal tumor with a secret remedy which, in turn, would result in the reduction
of the medical limitations and work restrictions of my ML& WR. Therefore, and
because I would be in debt to Murata, I would be constantly coerced, intimidated,

and/or threatened into taking over future BMA, Hawaii labor duties normally

9 of 27
Case 1:21-cv-00179-JAO-KJM Document1 Filed 04/12/21 Page 10o0f27 PagelD#: 10

performed by Murata or, if Murata is unavailable, Tatsuguchi, the owner and
president of BMA, Hawaii.

12. On 07-09-2020, and despite knowing the terms and conditions of my ML& WR,
Tatsuguchi made multiple ageist comments directed towards all staff members in
an intimidating, coercive, and bullying manner which resulted in me illegally
conducting both parking attendant and security guard duties at the AOUO’s guard
post as described as follows:

(a) “What!? I tell you guys stuff and you guys don’t listen?” (directed at staff)

(b) “Huh!?” I told you don’t spray, right!”

(c) “What the hell!?”

(d) “You old enough, right!?”

(e) “What’s going on!”

(f) “You got to help him downstairs, ...Buddy.” (directed at Bldg. Main. staff, Mr.
Philip Cheng)

(g) “No security guard today, probably. I need you to stay a little longer too if
necessary.” (directed at Plaintiff)

(h) “I don’t want to have to say this twice again, okay!”

(i) “You guys don’t want to do it, go home! Okay!?” (directed at staff)

(j) “Understand!? Really, go home! Okay?” (directed at staff)

(kx) “I shouldn’t have to be telling you guys twice, or three times, or four times,
right!?” (directed at staff)

(1) “You guys all old enough, right!?” (directed at staff)

(m) “RIGHT!?” (directed at staff)

(n) “I tired already! You guys don’t want to listen, fine!” (directed at staff)

(o) “You get security for now, okay. Until Frank comes in if Frank comes.” (directed
at Plaintiff)

(p) “You help him with parking, okay.” (directed at Bldg. Main. staff, Mr. Philip
Cheng)

(q) “I catch you wiping again, I mean spraying again, okay. You know what’s going
to happen next?”

(r) “Okay.” (End of Meeting)

10 of 27
Case 1:21-cv-00179-JAO-KJM Document1 Filed 04/12/21 Page11of27 PagelD#:11

Apparently, AOUO security guard Barnaby arrived to work at 8:00 AM, one hour
later than his 7:00 AM start time. This upset Tatsuguchi, which resulted in Barnaby
being suspended for the day. This then led to my illegal occupation of the AOUO
guard post as instructed by Tatsuguchi, despite Tatsuguchi knowing I did not
possess a Guard Card, nor did he abide by the terms and conditions of my
ML&WR. On this date, the duration of time conducting both parking attendant and
security guard duties lasted for six hours (i.e., 7:30 AM — 1:30 PM).

13. On 07-11-2020, and after confirming my ability to perform the essential duties of
the parking attendant position, Tatsuguchi asked me if my abdominal tumor was
shrinking, the same tumor-shrinking topic I discussed with Murata nine days
earlier (see section III, J no.11 herein). I explained to Tatsuguchi that my tumor
was shrinking and that my plan was to eventually remove it with surgery.
However, Tatsuguchi’s medical-related inquiry regarding the nature and severity
of my abdominal tumor had nothing to do with essential parking attendant duties
nor was it necessary for AOUO business operations. I also told Tatsuguchi about
how Murata had suggested he could help me heal my abdominal tumor within
twenty-four hours via a secret remedy that he had access to via a family member
who works for a pharmaceutical company. I also told Tatsuguchi about how
Murata had warned me that if the pharmaceutical company found out that people

knew of their secret remedy, they might want to kill them. Moreover, and although

11 of 27
Case 1:21-cv-00179-JAO-KJM Document1 Filed 04/12/21 Page12o0f27 PagelD#: 12

Murata’s medical treatment suggestions and consequences are profoundly serious
concerns, I received no investigative assurances, follow-up questions, or status
reports from Tatsuguchi about my reported 07-02-2020 interaction with Murata
nor was Murata reprimanded or disciplined in any way prior to my resignation on
09-03-2020.

14. On 07-14-2020, I went to AOUO unit 622 and approached Viduya to request a
copy of my ML&WR submitted to Tatsuguchi and Murata on 12-16-2019. Viduya
said she would have my requested copy waiting for me at the receptionist desk and
to come back later to retrieve it. Afterwards, I returned to unit 622 and was given
my requested ML&WR in a sealed envelope by AOQUO office
secretary/receptionist Ms. Mary-Elizabeth Haith.

15. On 07-14-2020, Tatsuguchi asked me about Barnaby’s on-duty performance. I
told Tatsuguchi that I see Barnaby at the AOUO guard post and that he appeared to
be doing his job. Tatsuguchi then mentioned that both Barnaby and Smith weren’t
getting along with each other which, if they couldn’t work together, Tatsuguchi
said he would have to let one of them go. I mentioned to Tatsuguchi that | noticed
both guards did not like each other and that it was not a good thing.

16. On 07-25-2020, and while illegally stationed at the AOUO guard post, Viduya
approached me to introduce a newly hired administrative staff member named Mr.

Felipe Hallenbeck. However, and despite her knowledge of my disabilities,

12 of 27
Case 1:21-cv-00179-JAO-KJM Document1 Filed 04/12/21 Page 13o0f27 PagelD#: 13

limitations, and restrictions as listed within my ML& WR, Viduya did not question
Tatsuguchi’s roll over policy despite her knowing I did not have a Guard Card.

17. On 07-10-2020, 07-14-2020, 07-16-2020, 07-17-2020, 07-18-2020, 07-20-2020,
07-24-2020, 07-25-2020, 07-27-2020 and 07-30-2020, I relieved the licensed
security guard from the AOUO guard post in compliance with Tatsuguchi’s roll
over policy while conducting both parking attendant and security guard duties.

18. On 07-31°2020, 08-04-2020, 08-06-2020, 08-15-2020, 08-18-2020, 08-20-2020,
08-21-2020 and 08-24-2020, the AOUO licensed guard who works during the
11:00 PM-7:00 AM shift removed, near the end of their shift, a white piece of
paper covering the viewing lens of surveillance camera no.16 situated inside
AOUO’s 2nd building management office located on the P2 parking garage level.
Apparently, the guard would cover the surveillance camera between 12:00 AM-
01:00 AM and then remove the white paper covering the camera lens between 5:30
AM-6:30 AM, just before I would start my Parking Attendant shift at 7:00 AM.

19. On 08-01-2020, 08-03-2020, 08-04-2020, 08-06-2020, 08-07-2020, 08-10-2020,
08-11-2020, 08-13-2020, 08-17-2020, 08-18-2020, 08-20-2020, 08-21-2020, 08-
22-2020, 08-24-2020, 08-25-2020, 08-27-2020, 08-28-2020, 08-29-2020, and 08-
31-2020, I relieved the licensed security guard from AOUO’s guard post in
compliance with Tatsuguchi’s roll over policy while conducting both parking

attendant and security guard duties.

13 of 27
Case 1:21-cv-00179-JAO-KJM Document1 Filed 04/12/21 Page 14of27 PagelD#: 14

20. On 09-01-2020, I informed Tatsuguchi about the 11:00 PM-7:00 AM licensed
AOUO guards covering camera no.16 with a piece of white paper during most of
their work shift and then removing said covering just prior to the start of my
Parking Attendant shift at 7:00 AM (see section §III,  no.18 herein). In response,
Tatsuguchi said he’ll look into my camera-tampering concerns, but that it will take
a couple of weeks to fully resolve the matter. After hearing Tatsuguchi’s response,
I was both alarmed and immediately suspicious. In such a case, licensed guards
tampering with surveillance cameras over an extended period of time justifies an
immediate termination. Furthermore, and based on personal experience, AOQUO’s
Digital Video Recorders (DVR) stores surveillance cameras’ video footage for
approximately fourteen days before overwriting it with recent footage. Therefore, I
allege that Tatsuguchi’s plan was to wait a couple of weeks which would allow the
DVR to overwrite any footage relative to my whistleblowing claims, thereby
suppressing any of my camera-tampering concerns. Moreover, and as AQUO
licensed guards covered camera no.16, the AOUO property was unsecured should
the on-duty AOQUO guard be either hiding, sleeping, or gathering with others
within the P2 parking-level management office where camera no.16 is located.
This, in turn, presented a very dangerous robbery-type workplace situation for me
because my daily Parking Attendant duties involved removing the previous day’s

accumulated cash deposits from both parking pay station kiosks located inside the

14 of 27
Case 1:21-cv-00179-JAO-KJM Document1 Filed 04/12/21 Page 15o0f27 PagelD#: 15

unsecured parking garage between 7:00 AM and 8:00 AM. As homeless people
and drug addicts have been removed from the parking garage levels and/or fire
escape stairwells in the past, AOUO guards covering a camera endangers my
health and safety should a lurking criminal attempt to rob me.

21. On 09-03-2020, I submitted to each Defendant a copy of my notice of forced
resignation from my position as the AOUO part-time Parking Attendant. This
notice cited intimidation, coercion, bullying, breaching my ML&WR, serious risks
to my health and safety, whistleblower claims of unsafe workplace conditions, and
violations of HRS and state and federal age and disability discrimination laws as
reasons for my wrongful termination (see Exhibit 001C).

22. On 10-02-2020, and after informing my physician of the reasons for my forced
resignation from the AOUO, my physician modified my ML& WR by emphasizing
the word “strict” with italics and by including an additional sentence at the very
end of my revised ML& WR (see Exhibit 002B).

IV. Defendants’ Failure to Accommodate, Unacceptable Medical Examinations
and Inquiries, Prohibition of Threatening, Coercion, and Intimidation &

Wrongful Termination in Violation of the ADA
e Failure to Accommodate
1. An employer’s failure to accommodate the known disability(s) of a qualified

individual pursuant to the ADA, §12112(b)(5)(A) is defined as follows:

15 of 27
Case 1:21-cv-00179-JAO-KJM Document1 Filed 04/12/21 Page 16o0f27 PagelD#: 16

“§12112(b) Construction. As used in subsection (a) of this section, the term
“discriminate against a qualified individual on the basis of disability” includes:
(5)(A) not making reasonable accommodations to the known physical or mental
limitations of an otherwise qualified individual with a disability who is an
applicant or employee, unless such covered entity can demonstrate that the
accommodation would impose an undue hardship on the operation of the business
of such covered entity.”

. Moreover, my ML&WR states the following:
“Buddy is also actively treating his mental disabilities of Post-Traumatic Stress
Disorder (PTSD) and Depression in tandem with his current abdominal condition.
Therefore, Buddy’s current work duties as a parking attendant are acceptable for

him, but he cannot have any additional physical or mental demands bestowed upon
him during his current state of health.”

. Defendants are also complicit for allegedly violating four separate HRS as listed
below:

e HRS, §463-7(a), “Guard and Guard Agencies; License Required.”;

e HRS, §463-8.5, “Guards; Concurrent Employment.”;

e HRS, §463-10.5(a)(3) and HRS, §463-10.5(a)(4), “Guards; Registration,
Instruction, Training, Testing, and Continuing Education Required; Renewal
of Registration” (see Exhibit 001B).

. This, in turn, entailed thirty-six separate alleged violations of the ADA,
§12112(b)(5)(A), “Failure to Accommodate” when the Defendants deliberately
breached my ML&WR on each of the thirty-six separate occasions that I had
illegally occupied the AOUO guard post (see sections III, J] no.9, §j no.12, J no.17,

& § no.19 herein). Furthermore, the reasonable accommodations as authorized in

16 of 27
Case 1:21-cv-00179-JAO-KJM Document1 Filed 04/12/21 Page17of27 PagelD#: 17

my ML& WR would not have imposed any undue hardship on AOUO business
operations because by deliberately failing to accommodate my disabilities, the
AQUO avoided hiring an additional licensed guard, which would have resulted in
higher AOUO operational costs, and from having to call-in an off-duty AOUO
licensed guard to cover open shifts, which would have resulted in overtime pay.
Therefore, the AOQUO illegally profited monetarily by having me perform two
separate employment positions while only paying me the wages for the part-time
Parking Attendant position.

. Nevertheless, my analysis of Defendants’ alleged violations of the ADA,
§12112(b)(5)(A), “Failure to Accommodate” is described as follows:
Tatsuguchi, Murata, and Viduya (i.e., “Defendants”) knew, or should have known,
of AOUO’s obligation to uphold HRS, §463-7(a) regarding the requirement of a
valid Guard Card, as all active AOUO licensed guards possessed, prior to having
me act as a guard. Defendants also knew, or should have known, of my report to
Murata that I did not possess the required Guard Card because of my disabilities.
Defendants also knew, or should have known, of their obligation to uphold HRS,
§463-8.5 regarding concurrent duties of a parking attendant and the duties of a
licensed security guard. However, Tatsuguchi, despite knowing I did not possess a
Guard Card, initiated a company policy requiring the parking attendant to “roll

over” and occupy AOUO’s guard post in the absence of the licensed security

17 of 27
Case 1:21-cv-00179-JAO-KJM Document1 Filed 04/12/21 Page 18o0f27 PagelD#: 18

guard. As there is only one parking attendant per scheduled work shift, I illegally
conducted both parking attendant and security guard duties while stationed at the
AOUO guard post. Defendants also knew, or should have known, of their
obligation to uphold HRS, §463-10.5(a)(3) regarding the necessary registration and
training requirements prior to an employee acting as a guard who is not presently
suffering from any psychiatric or psychological disorders prior to being issued a
valid Guard Card. Accordingly, Defendants knew, or should have known, of my
ongoing treatment of my PTSD and Depression as stated within my ML& WR.
Defendants also knew, or should have known, of their obligation to uphold HRS,
§463-10.5(a)(4) regarding the necessary registration and training requirements
prior an employee acting as a guard who has not been convicted of a crime which
reflects unfavorably on the fitness of the individual to act as a guard prior to being
issued a Guard Card. Accordingly, and if a criminal background check had been
completed, Defendants would have known that I am deemed legally unfit to
occupy the AOUO’s guard post pursuant to HRS, §463-10.5(a)(4) because of my
2010 Assault 2nd Degree felony conviction. Defendants also knew, or should have
known, that my duties were limited to that of my primary employment position as
the part-time Parking Attendant and that, due to my disabilities, I “cannot have any
additional physical or mental demands bestowed upon (me) during (my) current

state of health” as stated within my submitted ML& WR. Furthermore, and as

18 of 27
Case 1:21-cv-00179-JAO-KJM Document1 Filed 04/12/21 Page 19o0f27 PagelD#: 19

clearly stated in section III, {no.5 herein, Defendants knew, or should have

known, that the sole purpose behind the implementation of the AOQUO’s guard post
was to conduct official guard duties by licensed guards only.

Unacceptable Medical Examinations and Inquiries

. An employer’s unacceptable medical examinations and inquiries of a qualified
individual pursuant to the ADA, §12112(d)(4)(A) is defined as follows:
“§12112(d) Medical Examinations and Inquiries. (4) Examination and Inquiry. (A)
Prohibited Examinations and Inquiries: A covered entity shall not require a
medical examination and shall not make inquiries of an employee as to whether
such employee is an individual with a disability or as to the nature or severity of

the disability, unless such examination or inquiry is shown to be job-related and
consistent with business necessity.”

. Moreover, my ML&WR states the following:

“ Buddy is also actively treating his mental disabilities of Post-Traumatic Stress
Disorder (PTSD) and Depression in tandem with his current abdominal condition.
Therefore, Buddy’s current work duties as a parking attendant are acceptable for
him, but he cannot have any additional physical or mental demands bestowed upon
him during his current state of health.”

. Therefore, I allege that Tatsuguchi and Murata, both of whom have not been
authorized to make medical exams or ask medical questions about my abdominal
tumor, deliberately violated three counts of the ADA, §12112(d)(4)(A) when
Tatsuguchi and Murata questioned the nature and/or severity of my disability and
when Murata suggested an alternate “secret remedy” medical treatment (see
section III, | no.11 & Yno.13 herein) which was not job-related and not necessary

for AOUO business operations.

19 of 27
Case 1:21-cv-00179-JAO-KJM Document1 Filed 04/12/21 Page 200f27 PagelD#: 20

e Prohibition of Threatening, Coercion, and Intimidation

9. An employer’s prohibition of threatening, coercing, and intimidating a qualified
individual pursuant to the ADA, §12203(b) is defined as follows:
“§12203, Prohibition against retaliation and coercion. (b) Interference, coercion, or
intimidation. It shall be unlawful to coerce, intimidate, threaten, or interfere with
any individual in the exercise or enjoyment of, or on account of his or her having
exercised or enjoyed, or on account of his or her having aided or encouraged any

other individual in the exercise or enjoyment of, any right granted or protected by
this chapter.”

10.Moreover, my ML& WR states the following:

“Buddy is also actively treating his mental disabilities of Post-Traumatic Stress
Disorder (PTSD) and Depression in tandem with his current abdominal condition.
Therefore, Buddy’s current work duties as a parking attendant are acceptable for
him, but he cannot have any additional physical or mental demands bestowed upon
him during his current state of health.”

11. Therefore, I allege that Tatsuguchi coerced me by changing my work schedule,
which put me under an obligation to accommodate AOUO’s need for a substitute
security guard, which violated the terms and conditions of my ML& WR (see
section III, J no.7 herein). Tatsuguchi also coerced me by putting me under an
obligation to illegally occupy AOUO’s guard post while the licensed security
guard patrolled exterior areas of the property, which also violated the terms and
conditions of my ML&WR (see section III, { no.8 herein). Furthermore, and after
suggesting an elaborate scheme to heal my abdominal tumor, I took Murata’s
affiliation with, suggestions of, and direct access to a highly secretive

pharmaceutical remedy as a threat to my life, which was delivered by Murata in an

20 of 27
Case 1:21-cv-00179-JAO-KJM Document1 Filed 04/12/21 Page 210f27 PagelD#: 21

intimidating and disturbing manner (see section III, { no.11 herein). Moreover, and
during a staff meeting, Tatsuguchi made multiple ageist comments directed
towards all staff members in an intimidating and coercive manner which resulted
in Tatsuguchi’s illegal adverse employment decision of having me conduct both
parking attendant and security guard duties at the AOUO guard post for six hours,
which also violated the terms and conditions of my ML& WR (see section III, {
no.12 herein). Collectively, these six separate violations of §12203(b) allowed the
Defendants to force a disabled individual such as myself to perform illegal acts
while giving the appearance to AOUO owners, tenants, and visitors that they were
in a safe, secure, and decent environment while simultaneously profiting
monetarily from these same violations (see section IV, { no.4 herein).

e Wrongful Termination

12. An employer’s wrongful termination of a qualified individual pursuant to the
ADA, §12112(a) is defined as follows:
“§12112. Discrimination (a) General rule. No covered entity shall discriminate against
a qualified individual on the basis of disability in regard to job application procedures,

the hiring, advancement, or discharge of employees, employee compensation, job
training, and other terms, conditions, and privileges of employment.”

13. Moreover, my ML&WR states the following:

“Buddy is also actively treating his mental disabilities of Post-Traumatic Stress
Disorder (PTSD) and Depression in tandem with his current abdominal condition.
Therefore, Buddy’s current work duties as a parking attendant are acceptable for
him, but he cannot have any additional physical or mental demands bestowed upon
him during his current state of health.”

21 of 27
Case 1:21-cv-00179-JAO-KJM Document1 Filed 04/12/21 Page 22 o0f27 PagelD#: 22

14. Because the occurrences of my being illegally stationed at the AOUO guard post
increased between 06-29-2020 thru 08-31-2020, I submitted my notice of forced
resignation on 09-03-2020 for the following reasons:

a) AOUO security guards’ on-duty acts of covering a surveillance camera on
numerous occasions, which jeopardized the safety and security of AOUO
property and staff (see section III, J no.18 & {[ no.20 herein);

b) AOQUO security guard Smith’s on-duty acts of aggressively attacking an off-
property civilian, while simultaneously leaving AOUO property unsecured (see
section III, J no.10 herein);

c) AQUO security guards Smith’s and Barnaby’s hostility towards each other due
to the events of 07-09-2020, which included my involvement (see section III, J
no.12 & J no.15 herein);

d) Tatsuguchi’s, Murata’s, and Viduya’s deliberate and continuous violations of
the ADA, §12112(b)(5)(A), Failure to Accommodate the terms and conditions
of my ML& WR on thirty-six separate occasions (see section IV, { no.1 thru J
no.5 herein);

e) Tatsuguchi’s and Murata’s three separate violations of the ADA,
§12112(d)(4)(A), Unacceptable Medical Examinations and Inquiries on two

separate occasions (see section IV, { no.6 thru J no.8 herein);

22 of 27
Case 1:21-cv-00179-JAO-KJM Document1 Filed 04/12/21 Page 23 0f27 PagelD#: 23

f) Tatsuguchi’s and Murata’s six separate violations of the ADA, §12203(b),
Prohibition of Threatening, Coercion, and Intimidation on four separate
occasions (see section IV, § no.9 thru § no.11 herein);

g) Tatsuguchi’s, Murata’s, and Viduya’s deliberate violations of HRS, Chapter
463.1 et seq.: “Private Detectives and Guards” (see section IV, {[ no.3 & { no.5
herein) and;

h) Tatsuguchi’s deliberate violations of the ADEA via his ageist comments on 07-
09-2020 which led to Tatsuguchi’s adverse employment decision of changing
my work duties to illegally occupy the AOUO guard post which, in turn,
created a hostile working environment (see section V below).

15. Therefore, I allege that the Defendants’ deliberate breach of the terms and
conditions of my ML& WR violated all of the ADA, ADEA, and HRS laws as
mentioned herein, which directly caused my forced resignation in violation of the
ADA, §12112(a), Wrongful Termination.

Age Discrimination and Hostile Workplace in Violation of the ADEA

1. An employer’s prohibition of age discrimination of a qualified individual pursuant
to the ADEA, §623(a)(1) is defined as follows:

“8623(a) Employer practices. It shall be unlawful for an employer-
(1) to fail or refuse to hire or to discharge any individual or otherwise
discriminate against any individual with respect to his compensation, terms,
conditions, or privileges of employment, because of such individual's age.”

2. Moreover, my ML&WR states the following:

23 of 27
Case 1:21-cv-00179-JAO-KJM Document1 Filed 04/12/21 Page 24o0f27 PagelD#: 24

“Buddy is also actively treating his mental disabilities of Post-Traumatic Stress
Disorder (PTSD) and Depression in tandem with his current abdominal condition.
Therefore, Buddy’s current work duties as a parking attendant are acceptable for
him, but he cannot have any additional physical or mental demands bestowed upon
him during his current state of health.”

. With AOUO security guard Smith’s 06-22-2020 behavior of aggressively attacking
an off-property civilian while simultaneously leaving AOUO property, staff, and
patrons unsecured, I became concerned for my health and safety after Tatsuguchi’s
warnings of hostility between Smith and Barnaby (see section III, [ no.10 & {|
no.15 herein).

. Tatsuguchi’s 07-14-2020 questions to me about two hostile AOUO security guards
are not only inappropriate due to my position as a Parking Attendant with no
supervisory authority over any coworker, but also dangerous because I could be
retaliated against should my responses be biased, showing favor towards one guard
and not the other (see section III, § no.15 herein).

. Therefore, I allege that Tatsuguchi violated the ADEA, §623(a)(1) when he
directed his ageist comments to me and other staff members on 07-09-2020 in an
intimidating and bullying manner that had nothing to do with essential parking
attendant duties or AOUO business operations. Afterwards, Tatsuguchi’s adverse
employment decision of demanding that I illegal conduct AOUO guard post duties
because of Barnaby’s suspension (see section III, § no.12 herein) also resulted in

Smith being upset with Barnaby because Smith, who had to come in one-hour and

24 of 27
VI.

Vil.

Case 1:21-cv-00179-JAO-KJM Document1 Filed 04/12/21 Page 25o0f27 PagelD#: 25

thirty-minutes earlier to relieve me from the AOUO guard post, had also been one
of the few AQUO security guards who had initially trained Barnaby. With the
hostility between Smith and Barnaby made clear by Tatsuguchi five days later on
07-14-2020, Tatsuguchi failed to discontinue his “roll over policy” (see section III,
{ no.8 herein) nor were any safety measures put in place to protect my health and
safety as required under the terms and conditions of my ML& WR prior to my
resignation from the AOUO on 09-03-2020.

Demand for Jury Trial, Relief Sought, and Official Word Count

. Pursuant to Rule 38: “Right to a Jury Trial; Demand” of the Federal Rules of Civil

Procedure (hereinafter referred to as “FRCP”), Plaintiff Pro Se demands a trial by

jury of the above-entitled civil suit against the above-named Defendants for the

alleged deliberate violations of the ADA and the ADEA as described herein.

. Pursuant to FRCP Rule 8(3), Plaintiff seeks financial relief in the amount of three-

million, nine-hundred and forty-six thousand USD ($3,946,000.00) for general
damages, compensatory damages and punitive damages due to the Defendants’

alleged deliberate violations of the ADA and the ADEA as described herein.

. Official word count total: 6,246.

Conclusion
From ignoring my warning of no Guard Card, to breaching the terms and

conditions of my ML&WR, and for conducting unacceptable medical exams and

25 of 27
Case 1:21-cv-00179-JAO-KJM Document1 Filed 04/12/21 Page 26o0f27 PagelD#: 26

asking me unacceptable medical questions, to making ageist comments which led
to a hostile workplace, the Defendants’ alleged violations of the ADA, the ADEA,
and various HRS laws were done deliberately. Moreover, the intimidation and
threat to my life from Murata, including the workplace intimidation and
coerciveness from Tatsuguchi, are all valid reasons to force my resignation. Add to
the mix, an AOUO security guard attacking a civilian off-property, various AOUO
security guards covering a surveillance camera, showing up late to work, and/or
having hostility between other AOUO guards, my resignation was necessary to
protect myself from further psychological trauma and to remove myself from any
physical danger from both staff and aggressive criminals entering AOUO’s main
lobby-area. Furthermore, and since filing my claim for unemployment benefits on
09-09-2020, I haven’t received any unemployment benefits from the State of
Hawaii’s Unemployment Insurance Claims Division (hereinafter referred to as
“UICD”) nor has any UICD adjudicator contacted me to investigate my claims of
being forced to resign from the AOUO. Without these benefits, buying food and
essential items, paying monthly rent, utility bills, and medical co-payments for
therapy and medications continues to be difficult. I also suffer from daily
excruciating pain when chewing food, drinking fluids, or talking due to much
needed dental treatment (e.g., loose/infected molars). Without employment, paying

for dental work is very difficult, if not impossible. After enduring the AOUO’s

26 of 27
VIL.

Case 1:21-cv-00179-JAO-KJM Document1 Filed 04/12/21 Page 27 o0f27 PagelD#: 27

unlawful events throughout the first nine months of the COVID-19 pandemic,
those events continue to cause PTSD-related emotional distress via frequent bouts
of insomnia, loss of appetite, severe headaches, intense anxiety, frequent mood
swings, panic attacks, and/or severe depression which is being treated medically by
my psychotherapist and the State of Hawaii’s Department of Health. For my own
health and safety, I prefer to stay indoors, fearing employer retaliation for exposing
my claims to the EEOC, the Hawaii Civil Rights Commission, the Office of the
Ombudsman, the Social Security Administration, the Council for Native Hawaiian
Advancement, the Director of the Department of Labor and Industrial Relations,
the UICD, and the Federal Court.

Declaration

I, Buddy P. Kamakeeaina, Plaintiff Pro Se of the above-entitled civil case, hereby
declares that the foregoing is true and correct under penalty of perjury of the laws

of the United States of America.

Signed: /—~ — Date: 04-09-2021

Buddy P, Kamakeeaina, Plaintiff Pro Se

 

27 of 27
